Citation Nr: 0007224	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  95-00 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder on a secondary basis.

2.  Entitlement to service connection for a right ankle 
disorder on a secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to January 
1979.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1996 
supplemental statement of the case from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


REMAND

This case was recently before the Board in August 1999.  At 
that time, the case was remanded to the RO to ensure full 
compliance with due process requirements.  At that time the 
Board determined that the veteran had not filed a substantive 
appeal regarding the issues of entitlement to service 
connection for a left knee disorder and a right ankle 
disorder on a secondary basis and that the October 1996 cover 
letter accompanying the pertinent supplemental statement of 
the case may have caused the veteran some confusion with 
regard to perfecting his appeal.

Pursuant to the Remand, in a letter dated in August 1999, the 
RO informed him of the necessary requirements to perfect an 
appeal.  The veteran has not responded to this letter.  
However, the address to which the letter was sent was not the 
current address of record.  The most current address of 
record is located on VA Form 3542, Authorization To Report 
Voucher For Mileage Allowance, which the veteran signed on 
April 21, 1998.

In this regard, an appeal consists of a timely notice of 
disagreement in writing and, after a statement of the case 
(supplemental statement of the case in certain situations) 
has been furnished, a timely substantive appeal.  A 
substantive appeal shall be filed within 60 days from the 
date of mailing of the statement of the case (supplemental 
statement of the case in certain situations), or within the 
remainder of the one year period from the date of mailing of 
the notification of the initial review and determination 
being appealed, whichever period ends later.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for the 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 
20.302(b).  The Board also notes that either the veteran or 
his representative may file a substantive appeal.  38 C.F.R. 
§ 20.301(a).

In order to ensure the veteran's right of due process, the 
case is REMANDED to the RO for the following actions:

1.  The RO should notify the veteran that 
he has an opportunity to perfect his 
appeal at his current address of record.  
(See VA Form 3542, Authorization To 
Report Voucher For Mileage Allowance, 
dated on April 21, 1998, located on the 
left flap in the veteran's claims 
folder.)  The veteran should be informed 
of the requirements necessary to perfect 
an appeal and he should be given an 
appropriate opportunity to respond.

2.  Thereafter, the RO should review the 
veteran's claim, to include adjudicating 
this issue of timeliness if appropriate.

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  If the issue of 
timeliness has been adjudicated by the RO, the supplemental 
statement of the case should include the pertinent law and 
regulations.  The case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


